DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
	Applicant’s election without traverse of Group I, wherein the species of styrene-based copolymer is poly(α-methylstyrene-co-acrylonitrile) (AMSAN); and of organopolysiloxane compound is [polyester-b-polysiloxane-b-polyester] triblock copolymer in the reply filed on 12/14/2021 is acknowledged.

Scope of the Elected Invention
Claims 21 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 21) and inventions (claims 26-32), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

The scope of the elected subject matter that will be examined and searched is as follows:
Claims 16-20, 22-25, 33, 35, and 37, drawn to a thermoplastic polymer composition, wherein the species of:
styrene-based copolymer is poly(α-methylstyrene-co-acrylonitrile) (AMSAN); and
organopolysiloxane compound is [polyester-b-polysiloxane-b-polyester] triblock copolymer.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/31/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one organopolysiloxane compound” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (JP 2009-098557 A, machine translation).
Maekawa at Examples 1 and 2 in Table 1 disclose a layer A containing 100 parts poly(styrene-co-methymethacrylate) (SMMA) and 3 parts of a crosslinked siloxane. The siloxane is more particularly a crosslinked organosiloxane. Id. at ¶ 40.  The calculated content of SMMA is 97.1 wt.% and of modified organosiloxane is 2.9 wt.%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2009-098557 A, machine translation).
	The disclosure of Maekawa as discussed above is herein incorporated by reference.
	Maekawa teaches that the crosslinked siloxane-based resin particles have a weight average molecular weight (Mw) of 500,000 to 5,000,000 g/mol.  Id. at ¶ 30.  This overlaps the presently claimed range of 20,000 g/mol to 1,000,000 g/mol.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 33, 35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 is directed to a thermoplastic copolymer composition comprising, in 
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  In this case, the specification of ‘914 explains that modified polysiloxane compound (D) is preferably “a polysiloxane compound comprising polymeric moieties which are derived from monomers comprising functional groups other than olefinic functional groups,” such as a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.”  Spec. 14, ll. 29-35.  Thus, the modified polysiloxane compound (D) of ‘914 is within the scope of the presently claimed “modified organopolysiloxane compound.”
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane 
Copending claim 25 is silent as to the weight average molecular weight Mw of the modified organopolysiloxane compound.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The specification of ‘914 teaches that its modified polysiloxane compound (D) has a weight average molecular weight Mw of 20,000 to 1,000,000 g/mol.  Spec. 17, ll. 9–10.
	Given that the specification of ‘914 teaches that the [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer possesses a Mw as claimed, it would have been obvious to a person having ordinary skill in the art the select a modified organopolysiloxane possessing a Mw within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof; .
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof; and (D) is a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.
Copending claim 25 is silent as to the structure of said [polyester-b-polysiloxane-b-polyester] triblock copolymer.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The specification of ‘914 teaches an embodiment wherein the [polyester-b-polysiloxane-b-polyester] triblock copolymer is represented by the formula:

    PNG
    media_image1.png
    116
    489
    media_image1.png
    Greyscale

3 is independently selected from H and a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms; each R2 and R4 is independently selected from H and a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms; m is an integer from 1 to 10; R5 is selected from H and a linear or branched, saturated or unsaturated hydrocarbon group having 1 to 10 carbon atoms; k and n are integers from 1 to 500.
	Given that the specification of ‘914 teaches a copolymer of formula (III) as [polyester-b-polysiloxane-b-polyester] triblock copolymer (D), it would have been obvious to a person having ordinary skill in the art the select a triblock copolymer represented by formula (III) as presently claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof.  An article prepared from the thermoplastic polymer composition requires a minimum normal load of at least 300 g in a scratch resistance test following ISO 1518-1 to achieve a full scratch mark on the surface of the article.  Id.
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  In this case, the specification of ‘914 explains that modified polysiloxane compound (D) is preferably “a polysiloxane compound comprising polymeric moieties which are derived from monomers comprising functional groups other than olefinic functional groups,” such as a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.”  Spec. 14, ll. 29-35.  Thus, the modified polysiloxane compound (D) of ‘914 is within the scope of the presently claimed “modified organopolysiloxane compound.”
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof; and (D) is a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.
Copending claim 25 is silent as to the residual gloss according to PV3975 of the composition surface as compared to the non-abraded surface.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof; and (D) is a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.
Copending claim 25 is silent as to melt volume-flow rate (MVR) of the composition as compared to a composition without the at least one modified organopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Given that the composition copending claim 25 contains each of the claimed components in the claimed amount, one of ordinary skill in the art would have reasonably expected the composition to exhibit a MVR within the claimed range as compared to a composition without component (D).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/632914 (reference application). Although the copending claim 25 is directed to a thermoplastic copolymer composition comprising, in relevant part, (A) 40 to 98.9 wt.% of at least one styrene-based copolymer; and (D) 0 to 2 wt.% of at least one modified polysiloxane compound, wherein (A) is selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof; and (D) is a [polyester-b-polysiloxane-b-polyester] triblock copolymer or a [polysiloxane-b-polyester] brush copolymer.
Copending claim 25 is silent as to the Vicat softening temperature (VST) of the composition as compared to a composition without the at least one modified organopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Given that the composition copending claim 25 contains each of the claimed components in the claimed amount, one of ordinary skill in the art would have reasonably expected the composition to exhibit a VST value within the claimed range as compared to a composition without the at least one modified organopolysiloxane compound (B).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763